Powell, J.
1. To authorize the imposition of punitive damages, there must he evidence of wilful misconduct, malice, fraud, wantonness, or oppression, or that entire want of care which would raise the presumption of a conscious indifference to consequences. Southern Ry. Co. v. O’Bryan, 119 Ga. 148 (45 S. E. 1000). However, in this case the testi*143mony of the plaintiff, and the inferences possible of deduction therefrom, were such as to authorize an instruction to the jury upon this subject.
Action for damages, from city court of Sylvania — Judge BoyJrin. June 4, 1907.
Submitted November 12,
Decided November 25, 1907.
R. L. Gamble, for plaintiff in error. E. K. Overstreet, contra.
2. It is erroneous for the trial judge to instruct the jury, without proper qualification as to the credibility of witnesses, that positive testimony is to be believed in preference to negative. Atlantic Coast Line R. Co. v. O’Neill, 127 Ga. 685 (56 S. E. 986); Phillips v. State, 1 Ga. App. 687 (57 S. E. 1079); Wood v. State, 1 Ga. App. 684 (58 S. E. 271); Selman v. Malcom, 2 Ga. App. 772 (59 S. E. 85).

Judgment reversed.